Title: To George Washington from Robert Lewis, 26 March 1793 [letter not found]
From: Lewis, Robert
To: Washington, George

Letter not found: from Robert Lewis, 26 Mar. 1793. An ALS of this letter was abstracted and offered for sale in 1906 in George H. Richmond, Autograph Letters, Manuscripts . . . , item 237. According to the catalog entry, which provides the date of 26 Mar. 1793, Lewis wrote: “I have had uncommon good success among the tenants of this County the last fall in the collection way. They have one & all (with a few exceptions only) paid up.” This is probably the same letter that sold in The Collector, vol. 33, item 6831, in February 1939. The catalog entry describes the contents of a

3–page ALS written in 1793 and docketed by GW: “Lewis was evidently looking after Mount Vernon during Washington’s absence . . . [and] gives Washington an accounting and describes his success at collecting rents and settling various land claims. He speaks of joining Washington at Mt. Vernon, the latter being there on one of his brief visits.” In GW’s letter to Tobias Lear of 8 April 1793 from Mount Vernon, he wrote that Lewis had written him “that he shall be here with some Rents, & to settle other business with me.”